Citation Nr: 0618801	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  00-21 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chest pain with 
shortness of breath, claimed as a result of an undiagnosed 
illness based on Gulf War service.

2.  Entitlement to service connection for headaches, joint 
pain, muscle pain, shaky hands, dry eyes with blurred vision, 
sleepwalking, heartburn, dizziness, and skin itching, claimed 
as a result of an undiagnosed illness based on Gulf War 
service.

3.  Entitlement to service connection for depression, claimed 
as a result of an undiagnosed illness based on Gulf War 
service or secondary to service-connected post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for chronic fatigue, 
claimed as a result of an undiagnosed illness based on Gulf 
War service.

5.  Entitlement to service connection for sinusitis, claimed 
as a result of an undiagnosed illness based on Gulf War 
service.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 1972 
and from September 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 1999 
and June 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

The Board notes that the veteran filed his original claim for 
service connection for breathing problems in November 1993 
and the RO's initial unfavorable decision was issued in March 
1994.  However, on November 2, 1994, Congress enacted the 
"Persian Gulf War Veterans' Benefits Act," which was Title 
I of the "Veterans' Benefits Improvements Act of 1994," 
Public Law 103-446.  That statute, in part, added a new 
section 1117 to Title 38, United States Code.  Section 1117 
authorized VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  When a 
provision of law or regulation creates a new basis of 
entitlement to veteran benefits, as is the case here through 
the liberalization of the requirements for entitlement to 
benefits, a claim under the new law is a claim separate and 
distinct from the claim previously denied prior to the 
liberalizing law or regulation.  See Spencer v. Brown, 4 
Vet.App. 283 (1993).  As such, the veteran filed a claim for 
service connection for chest pain in May 1996 and reclaimed 
both conditions, chest pain and breathing problems, in 
September 1997 as a result of his Gulf War service.  Also, a 
statement received in June 1998, the veteran reiterated that 
such conditions were incurred during the Gulf War.  
Therefore, the veteran's claim of entitlement to service 
connection for chest pain with shortness of breath is 
considered a new claim and has been characterized as such 
herein.

The Board also observes that a rating decision issued on 
November 30, 2004, granted service connection for PTSD and 
assigned an initial evaluation of 50 percent, effective June 
5, 2000.  Thereafter, in December 2004, the veteran entered a 
notice of disagreement with respect to the propriety of the 
initially assigned evaluation and a statement of the case was 
issued in March 2005; however, VA did not receive a 
substantive appeal prior to November 30, 2005, as confirmed 
by VA's computerized tracking system.  Therefore, this issue 
is not currently before the Board for appellate review. 

The issues of entitlement to service connection for chest 
pain with shortness of breath; headaches, joint pain, muscle 
pain, shaky hands, dry eyes with blurred vision, 
sleepwalking, heartburn, dizziness, and skin itching; and 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The veteran served in the Persian Gulf theater of 
operations.

3.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of chronic fatigue.

4.  There is no competent medical evidence indicating that 
the veteran has chronic fatigue due to an undiagnosed illness 
or to a medically unexplained chronic multisymptom illness.

5.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of sinusitis. 

6.  There is no competent medical evidence indicating that 
the veteran has sinusitis due to an undiagnosed illness or to 
a medically unexplained chronic multisymptom illness.


CONCLUSIONS OF LAW

1.  The veteran does not currently have chronic fatigue that 
was incurred in or aggravated by active duty military service 
and such is not due to a "qualifying chronic disability."  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§3.303, 
3.317 (2005).

2.  The veteran does not currently have sinusitis that was 
incurred in or aggravated by active duty military service and 
such is not due to a "qualifying chronic disability."  38 
U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran filed his claims of entitlement to service connection 
for chronic fatigue and sinusitis in June 2000, prior to the 
enactment of the VCAA.  However, he was not provided with 
notice of VA's duties to notify and assist prior to the 
issuance of the initial unfavorable decision in June 2002.  
In Pelegrini, the Court set out that the claimant need only 
be provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2005) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in May 2003 and November 2003, the 
veteran's service connection claims were readjudicated and a 
statement of the case was provided to the veteran in 
September 2003 as well as supplemental statements of the case 
in November 2004 and March 2005, such that he had the 
opportunity to respond to the remedial VCAA notice prior to 
the appeal reaching the Board.  Additionally, a May 2005 
letter further notified the veteran of VA's duties to notify 
and assist.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, letters sent to 
the veteran in May 2003, November 2003, and May 2005 advised 
him of the evidence that VA would attempt to obtain and what 
evidence he was responsible for identifying or submitting to 
VA.  Moreover, such letters informed him of what evidence was 
needed to substantiate his service connection claims, to 
include what evidence is necessary to establish a claim for 
service connection for an undiagnosed illness as a result of 
Gulf War service.  Pertinent to the fourth element, the May 
2005 letter advised the veteran that, if he had any evidence 
in his possession that pertained to his claims, to send it to 
VA.  Further, the veteran was provided with VCAA implementing 
regulations in the September 2003 statement of the case and 
the November 2004 supplemental statement of the case.  For 
these reasons, to decide the appeal would not be prejudicial 
error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claims for service connection for chronic fatigue 
and sinusitis, any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claims.

With respect to VA's duty to assist, the Board observes that 
service medical records for both periods of the veteran's 
active duty, private medical reports, VA treatment records, 
and October 1998 and July 2003 VA examination reports were 
reviewed by both the RO and the Board in connection with 
adjudication of the veteran's claims.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claims.  Moreover, the veteran was provided with a VA 
examination in July 2003 in order to adjudicate his pending 
service connection claims.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 to 
Title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  On December 27, 
2001, the President signed into law the "Veterans Education 
and Benefits Expansion Act of 2001." This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of Section 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 

	(A) An undiagnosed illness. 
(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster 
of signs or symptoms. 
(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants 
a presumption of service-connection.

Section 1117(c)(1) was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms.  
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. (11) Cardiovascular 
signs or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  Also 
effective March 1, 2002, is § 202 of the Veterans Educational 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001), which amended 38 U.S.C.A. §1117 to expand 
the presumptive period to September 30, 2011.  See VBA Fast 
Letter 02-04 (January 17, 2002).

Among the requirements for service connection for disability 
due to an undiagnosed illness is that such disability, by 
history, physical examination, and laboratory tests, cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1)(ii).  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or 
symptoms have been attributed to a known clinical diagnosis 
in the particular veteran's case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 
(August 3, 1998). There must be objective signs that are 
perceptible to an examining physician and other nonmedical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
See 38 C.F.R. § 3.317(a)(2)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he developed chronic fatigue and 
sinusitis as a result of an undiagnosed illness based on his 
Gulf War service.  As such, he alleges that he is entitled to 
service connection for such disabilities.  

To qualify for compensation under above-indicated provisions, 
"Persian Gulf veteran" is defined as "a veteran who served 
on active military, naval or air service in the Southwest 
Asia Theater of Operations during the Persian Gulf War."  
"Southwest Asia Theater of Operations" includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. §3.117 (d) (1) (2).  The veteran's discharge documents 
indicate that he served in the Persian Gulf theater of 
operations from October 25, 1990, until May 9, 1991, in 
support of Operation Desert Shield/Storm.  The Board thus 
concludes that the veteran meets the definition of "Persian 
Gulf veteran."

While the veteran does not contend that his claimed chronic 
fatigue and sinusitis are related to his first period of 
active duty, the Board notes that his service medical records 
from such time period, to include his May 1972 discharge 
examination, are negative for any complaints, treatment, or 
diagnoses referable to chronic fatigue or sinusitis.  The 
veteran's service medical records from his second period of 
active duty reflect that, in September 1990, prior to his 
service in Southwest Asia, he complained of a cold with a 
cough and runny nose.  However, in May 1991, after returning 
from his deployment, the veteran denied experiencing fatigue, 
a cough, or sinus infection.  A May 1991 demobilization 
examination, as well as a periodic February 1992 examination, 
revealed that, upon clinical evaluation, the veteran's 
sinuses, lungs, chest, and neurologic symptoms were normal.  
Also, at both examinations, the veteran denied chronic or 
frequent colds, sinusitis, hay fever, and a chronic cough.  
 
Post-service records are negative for any diagnosis 
pertaining to chronic fatigue or sinusitis.  Moreover, while 
a July 2003 VA examination revealed complaints of a 
significant loss of energy, such was considered as part of 
the veteran's service-connected PTSD.  Also, an October 1998 
VA respiratory examination reveals normal pulmonary function 
tests as well as a normal chest X-ray in 1992.  It was 
determined that there was no evidence of any lung disease.  
While the veteran is competent to describe his 
symptomatology, to include chronic fatigue and upper 
respiratory difficulties, he is not qualified to render an 
opinion concerning medical causation or a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  In the instant case, there is 
no competent medical evidence that the veteran currently has 
chronic fatigue or sinusitis as a result of a qualifying 
chronic disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs or symptoms. 

Moreover, there is no other basis upon which service 
connection can be granted.  Specifically, as indicated 
previously, post-service records are negative for any current 
diagnosis pertaining to chronic fatigue or sinusitis.  As the 
veteran does not have a current disability of chronic fatigue 
or sinusitis, there is no basis on which to establish service 
connection for either disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for chronic fatigue and sinusitis.  As 
such, that doctrine is not applicable in the instant appeal 
and his claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for chronic fatigue, claimed as a result 
of an undiagnosed illness based on Gulf War service, is 
denied.

Service connection for sinusitis, claimed as a result of an 
undiagnosed illness based on Gulf War service, is denied.


REMAND

The Board finds that the veteran's claims of entitlement to 
service connection for chest pain with shortness of breath; 
headaches, joint pain, muscle pain, shaky hands, dry eyes 
with blurred vision, sleepwalking, heartburn, dizziness, and 
skin itching; and depression must be remanded for additional 
development.  

Pertinent to the veteran's claim of entitlement to service 
connection for chest pain with shortness of breath, the Board 
observes that the veteran was treated in-service for possible 
ischemic heart disease and, in October 1998, a VA examination 
revealed that the veteran's dyspnea on exertion was likely 
related to his heart.  Post-service VA records dated in April 
2000 show complaints of chest tightness with exertion and a 
diagnosis of left ventricular hypertrophy.  A September 2000 
VA chest pain evaluation revealed shortness of breath on a 
treadmill test.  Regarding the veteran's claim of entitlement 
to service connection for headaches, joint pain, muscle pain, 
shaky hands, dry eyes with blurred vision, sleepwalking, 
heartburn, dizziness, and skin itching, the Board notes that 
an October 2004 VA treatment record documented 
complaints/diagnoses of joint pains, arthralgia, and myalgia.  
Additionally, a July 2003 VA examination revealed a diagnosis 
of diffuse joint stiffness as noted by history with negative 
rheumatoid factor, negative antinuclear antibody, and normal 
sedimentation rate.  Also, a December 1992 record reflects 
that in May 1992, he had headaches with an onset two weeks 
prior to re-depolyment.  As such, a remand is necessary to 
afford the veteran a VA examination to determine whether his 
claimed symptoms are a result of a qualifying chronic 
disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs or symptoms, or, otherwise related to 
service.

With regard to the veteran's claim of entitlement to service 
connection for depression, the Board observes that he has 
been granted service connection for PTSD.  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2005).  The Court 
has further held that when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected for that degree of aggravation. Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  VA treatment records and 
examinations reflect diagnoses of major depression in 
addition to PTSD and such also appear to suggest that 
depression may be a symptom or manifestation of the veteran's 
PTSD.  Therefore, a remand is necessary in order to afford 
the veteran a VA examination in order to determine the 
relationship, if any, between his depression and service-
connected PTSD.

Additionally, the Board observes that Dingess/Hartman, supra, 
is applicable to the veteran's claims of entitlement to 
service connection for chest pain with shortness of breath; 
headaches, joint pain, muscle pain, shaky hands, dry eyes 
with blurred vision, sleepwalking, heartburn, dizziness, and 
skin itching; and depression.  The Court held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
previously provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
service connection, but he was not notified of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities now on appeal.  This 
remand will enable VA to provide appropriate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for his claims 
of entitlement to service connection for 
chest pain with shortness of breath; 
headaches, joint pain, muscle pain, shaky 
hands, dry eyes with blurred vision, 
sleepwalking, heartburn, dizziness, and 
skin itching; and depression now on 
appeal, as outlined by the Court in 
Dingess/Hartman, supra.  

2.  The veteran should be scheduled for a 
VA examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any claimed chest 
pain with shortness of breath as well as 
his claimed headaches, joint pain, muscle 
pain, shaky hands, dry eyes with blurred 
vision, sleepwalking, heartburn, 
dizziness, and skin itching.  The examiner 
must review the claims file before 
completing the examination report.  The 
examiner should identify any objective 
evidence of the veteran's claimed chest 
pain with shortness of breath as well as 
his claimed headaches, joint pain, muscle 
pain, shaky hands, dry eyes with blurred 
vision, sleepwalking, heartburn, 
dizziness, and skin itching; render a 
diagnosis with respect to each claimed 
symptom which is due to a known clinical 
diagnosis; and provide an opinion with 
respect to each currently diagnosed 
disorder as to whether it is likely, 
unlikely, or at least as likely as not 
that the disorder is etiologically related 
to the veteran's military service.  The 
examiner should also specifically identify 
any objectively demonstrated symptoms that 
are not attributable to a known clinical 
diagnosis and whether such constitute a 
medically unexplained chronic multisymptom 
illness.  The examiner should further 
indicate whether such disabilities existed 
for 6 months or more or whether they 
exhibit intermittent worsening over a 6 
month period.  The examiner should provide 
the supporting rationale for each opinion 
expressed.

3.  The veteran should be scheduled for a 
VA examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of veteran's claimed 
depression.  The examiner must review the 
claims file before completing the 
examination report.  The examiner should 
confirm or refute a diagnosis of 
depression.  If such is diagnosed, the 
examiner should answer the following 
questions:

(A) Is separately diagnosed depression at 
least as likely as not proximately due to 
or the result of service-connected PTSD?
   
 (B) Did separately diagnosed depression 
at least as likely as not increase in 
severity beyond the natural progress as a 
result of service-connected PTSD?

(C) Is separately diagnosed depression at 
least as likely as not otherwise related 
to the veteran's military service?

All opinions expressed should be 
accompanied by supporting rationale.  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claims should be 
readjudicated.  The entirety of the 
evidence should be considered.  If any 
claim remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


